DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The Office Action is in response to the application filed 8/4/2020. 

Claim Rejections - 35 USC § 112
3.	 The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


4.	Claim 39 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 39 recites “lozenge like” in line 2. The phrase "lozenge like" renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "like"), thereby rendering the scope of the claims unascertainable.  Terms such as "-like" are similar to terms such as "or the like" or "and the like" which have been held to be indefinite in a claim since they extend the otherwise definite scope of terms to an indefinite scope.  See Ex parte Caldwell, 1906 CD 58 (Commr. Pats. 1905); Ex parte Remark, 15 USPQ2d 1498 (BPAI 1990). Also similar to the use of "-type" which has been held to be indefinite in a claim for these reasons.  See Ex parte Copenhaver, 109 USPQ 118.  See MPEP 2173.05(b) (sections E-F). The claim is considered indefinite and is thereby rejected.

Claim Analysis
5.	Summary of Claim 20:
A method for dry bulk shipping bituminous material, comprising:

a) receiving in a dry bulk shipping container a pourable load of discrete pellets including bituminous material, wherein the pellets have non-stick outer surfaces configured to prevent the bituminous material from sticking to walls of the container when the pellets are carried in the container, whereby the load remains pourable while it is being transported in the container; and 

b) transporting the dry bulk shipping container containing the pellets over a distance.

 
Summary of Claim 43:
A method for dry bulk shipping bituminous material, comprising:

a) receiving in a dry bulk shipping container a pourable load of discrete pellets including bituminous material, wherein the pellets have non-stick outer surfaces configured to prevent the load from caking when the pellets are carried in the container; and 

b) transporting the dry bulk shipping container containing the pellets over a distance, wherein the load remains pourable when the transporting is completed.

 

Claim Rejections - 35 USC § 102

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



7.	Claims 20-35, 39-58 and 62-65 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bailey (US PG Pub 2011/0233105 A1) as listed on the IDS dated 8/19/2022.
Regarding claims 20 and 43, Bailey teaches a method of transporting storage stable asphalt pellets, wherein the asphalt pellets contain bitumen (Abstract), wherein the pellets have a coating of a shell over a core to form the storage stable asphalt pellet [0014] wherein the coating thereby reads on the “non stick outer surfaces”, wherein the asphalt pellets are transported and stored within containers [0034] thereby reading on the “bulk shipping container” and being transporting “over a distance”, wherein the pellets have been configured to keep from sticking to each other or to adjacent surfaces (Abstract, [0035]) thereby reading on “the pellets have non-stick outer surfaces configured to prevent the bituminous material from sticking to walls of the container when the pellets are carried in the container” and also reading on the “surfaces configured to prevent the load from caking when the pellets are carried in the container”, and wherein the asphalt pellets retain fluidity and are capable of being poured from the container [0035] thereby reading on “whereby the load remains pourable”.  
Regarding claims 21-22 and 44-45, Bailey teaches the asphalt binder (bitumen) can be a refined residue from distillation of select crude oils [0054]. 
Regarding claims 23-24, 26-27, 46-47, and 49-50, Bailey teaches transportation by a railcar, trucks and airplanes [0038].
Regarding claims 25 and 48, Bailey teaches containers such as sacks, tanks, silos and barrels [0034] thereby reading on the intermodal container of the instant claim.
Regarding claims 28-29 and 51-52, Bailey teaches a core including the bituminous material and a core that creates the outer non stick surface [0029-0031].
Regarding claims 30-31 and 53-54, Bailey teaches the non stick materials is a polymer [0030] such as polyvinyl acetate [0031] and polyethylene [0011] thereby reading on the hydrocarbanaceous polymer of the instant claims.
Regarding claims 32-33 and 55-56, Bailey teaches an outer shell comprises less than about 20% [0030] of the total pellet thereby reading on the about 0.01 to about 20 wt% and from about 0.01 to about 5 wt% as required by the instant claims. 
Regarding claims 34-35 and 57-58, the coating/shell as disclosed by Bailey does not include bitumen [0031] and the Figure 1A of Bailey shows the shell fully surrounding the core.  
Regarding claims 39 and 62, Bailey teaches the pellets in the shape of spheroids, prills, pastilles, among others [0049] thereby reading on spherical.
Regarding claims 40 and 63, Bailey teaches the asphalt binder can be any asphalt composition, such as bitumen or the like. Asphalt binder is a sticky black and highly viscous liquid or semi-solid that is present in most crude petroleum and in some natural deposits thereby reading on asphaltene [0054]. Bailey teaches about 50 to about 90 wt% of the core is an asphalt binder material [0029] thereby reading on the claimed range of at least 15 wt%.
Regarding claims 41-42 and 64-65, Bailey teaches additives in the core of the pellet including a polymer [0056].
	
8.	Claims 20-29, 34, 41-52, 57, 64 and 65 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sockwell (US Patent 8,404,164 B2) as listed on the IDS dated 8/19/2022.
Regarding claims 20, 23-27, 43, 46-50, Sockwell teaches a composition for pelletized bitumen and a method of preparing the same wherein the bitumen pellets have a crystallized outer surface that prevents the bitumen pellets from sticking together (col. 5 line 10) thereby reading on the “non stick outer surfaces”, wherein the bitumen is typically transported via rail cars (col. 1 line 26), trucks (col. 1 line 16) and barges (col. 1 line 16) thereby reading on the “bulk shipping container” and being transporting “over a distance”, wherein the crystallized outer surface (col. 5 line 10) reads on “the pellets have non-stick outer surfaces configured to prevent the bituminous material from sticking to walls of the container when the pellets are carried in the container” and also reading on the “surfaces configured to prevent the load from caking when the pellets are carried in the container”, and wherein the asphalt pellets thereby read on “whereby the load remains pourable”.  
Regarding claims 21-22 and 44-45, Sockwell teaches bitumen is a black, oily, viscous material that is a naturally occurring organic byproduct of decomposed organic materials (col. 1 line 12-15) thereby reading on suitable as a feedstock for a refinery and for use as an oil refinery feedstock.
Regarding claims 28-29, 34, 51-52 and 57, Sockwell teaches the bitumen pellets have a crystallized outer surface that prevents the bitumen pellets from sticking together (col. 5 line 10), wherein the bitumen pellet reads on the core and the crystallized outer surface reads on the shell and the non-stick material.
Regarding claims 41-42 and 64-65, Sockwell teaches the bitumen is mixed with other additives (Example I) including rubber thereby reading on the additive of the instant claim.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 36-38 and 59-61 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey (US PG Pub 2011/0233105 A1) as listed on the IDS dated 8/19/2022.
Regarding claims 36-38 and 59-61, Bailey teaches the method according to claims 20 and 43 as set forth above and incorporated herein by reference.
Bailey does not particularly teach the thickness of the coating.
However, Bailey teaches the coating surrounding the core that creates the outer non stick surface [0029-0031]. The thickness of the coating will affect the resulting non stick properties of the pellets. Therefore, the thickness of the coating can be optimized to reach the desired non stick properties via a routine optimization. The case law has held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the relative amount of the compounds for the intended application via a routine optimization, thereby obtaining the present invention.

11. 	Claims 30-33, 35, 39-40, 53-58, 62-63 are rejected under 35 U.S.C. 103 as being unpatentable over Sockwell (US Patent 8,404,164 B2) in view of Bailey (US PG Pub 2011/0233105 A1) as listed on the IDS dated 8/19/2022.
	Sockwell teaches the method according to claims 20 and 43 as set forth above and incorporated herein by reference.
Sockwell does not particularly teach the shell comprising a hydrocarbonaceous polymer and are further silent on the amount of polymer. Sockwell is further silent regarding the shape of the pellet and the bitumen comprising asphaltene.
Bailey teaches a method of transporting storage stable asphalt pellets, wherein the asphalt pellets contain bitumen (Abstract), wherein the pellets have a coating of a shell over a core to form the storage stable asphalt pellet [0014], wherein the pellets have been configured to keep from sticking to each other or to adjacent surfaces (Abstract, [0035]), Bailey teaches a core including the bituminous material and a core that creates the outer non stick surface [0029-0031]. Regarding claims 30-31 and 53-54, Bailey teaches the non stick materials is a polymer [0030] such as polyvinyl acetate [0031] and polyethylene [0011] thereby reading on the hydrocarbanaceous polymer of the instant claims. Regarding claims 32-33 and 55-56, Bailey teaches an outer shell comprises less than about 20% [0030] of the total pellet thereby reading on the about 0.01 to about 20 wt% and from about 0.01 to about 5 wt% as required by the instant claims. Regarding claims 34-35 and 57-58, the coating/shell as disclosed by Bailey does not include bitumen [0031] and the Figure 1A of Bailey shows the shell fully surrounding the core.  Regarding claims 39 and 62, Bailey teaches the pellets in the shape of spheroids, prills, pastilles, among others [0049] thereby reading on spherical. Regarding claims 40 and 63, Bailey teaches the asphalt binder can be any asphalt composition, such as bitumen or the like. Asphalt binder is a sticky black and highly viscous liquid or semi-solid that is present in most crude petroleum and in some natural deposits thereby reading on asphaltene [0054]. Bailey teaches about 50 to about 90 wt% of the core is an asphalt binder material [0029] thereby reading on the claimed range of at least 15 wt%. Bailey offer the motivation of using the polymer as a non stick material as the coating of the pellet and in these amounts due to the ability to form a storage stable pellet for storage and transport [0034]. In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the coating of Bailey in the pellet of Sockwell, thereby arriving at the claimed invention.

12.	Claims 36-38 and 59-61 are rejected under 35 U.S.C. 103 as being unpatentable over Sockwell (US Patent 8,404,164 B2) as listed on the IDS dated 8/19/2022.	
Regarding claims 36-38 and 59-61, Sockwell teaches the method according to claims 20 and 43 as set forth above and incorporated herein by reference.
Sockwell does not particularly teach the thickness of the coating.

However, Sockwell teaches the bitumen pellets have a crystallized outer surface that prevents the bitumen pellets from sticking together (col. 5 line 10). The thickness of the coating will affect the resulting non stick properties of the pellets. Therefore, the thickness of the coating can be optimized to reach the desired non stick properties via a routine optimization. The case law has held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the relative amount of the compounds for the intended application via a routine optimization, thereby obtaining the present invention.

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bolton (US PG Pub 2013/0036714 A1) as listed on the IDS dated 8/19/2022.


14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763